Application of EIA Directive in Austria (debate)
The first item is the oral question to the Commission by Erminia Mazzoni, on behalf of the Committee on Petitions, on the application of the EIA Directive in Austria (Ο-000084/2011 - Β7-0314/2011).
Madam President, I have a point of order under Rule 96 by prearrangement with the President, whom I would ask to write to the Formula One Teams Association - including Lotus in my own constituency - which made clear in a letter yesterday that it objected to a rearranged Bahrain Grand Prix on logistical grounds.
I would ask the President, in that letter, to remind those teams that there is a fine tradition of sportspeople withdrawing from events on human rights grounds - from Muhammad Ali and Vietnam to cricketers refusing to go to South Africa under apartheid and athletes to the Moscow Olympics.
I would also ask the President to make it clear on behalf of the European Parliament that should any of the teams withdraw on human rights grounds, they would have the support of this Parliament, and that the bloodied name of Bahrain should not stand, this year, alongside the proud European names of the Nürburgring, Monza, Monaco and Silverstone.
We have noted your point, Mr Howitt, and we shall pass it on.
(SV) Madam President, I am rapporteur for the report on transitional arrangements for bilateral investment agreements after the Treaty of Lisbon and, following thorough consideration of Parliament's vote and the Council's proposal, I would like to step down as rapporteur for this report, as the position of both the Council and Parliament so one-sidedly favours the interests of investors and does not take account of the need for transparency. Furthermore, the old Member States are not taking into account the need of the new Member States for new agreements, and investors' rights are not balanced in any way by environmental, social and other legal requirements. I therefore do not feel able to defend Parliament's position, nor do I feel able to lead these negotiations to a successful outcome. I therefore ask to be allowed to transfer the task of rapporteur to the committee chair.
That is a procedural point and you should bring it before the competent committee.
Madam President, Commissioner, ladies and gentlemen, I am speaking on behalf of Mrs Mazzoni, the chair of the Committee on Petitions, who is unfortunately unable to be with us. No doubt there are more important petitions than this one. This petition does not concern thirty thousand people, as in the case for some other petitions that are pending in this House. The drivers behind this question as far as the Committee on Petitions is concerned are nature, which is a contentious matter locally, how the local economy is allowed to develop, and, above all - and I will come back to this subsequently - the uniform application of the law in the European Union.
Perhaps I might make another comment before going further. The report on this case - on this ski lift project - shows that the local media delight in seeing someone or other on the ground. It could be a lobbyist for nature, a lobbyist for business, the local authorities or the national government. That is not appropriate in this case. We went on a local fact-finding mission - Mrs Lichtenberger accompanied me - and the impression that the European Union can act as some kind of supreme court of appeal is entirely misplaced.
We have to rely to some extent on local authorities implementing the law properly. This takes us to what is at the heart of the petition. The petitioners assert that the local threshold for carrying out an environmental impact assessment (EIA), which was 20 hectares at the time, was not adhered to; that instead, the project was artificially subdivided into smaller parts and that in reality, the 20 hectare threshold was exceeded. As an aside, a 10 hectare threshold has since been introduced in Austria. Things have therefore changed somewhat in any case.
When we investigated locally, we concluded that the provisions concerning environmental impact assessments, as applicable in Austria, were complied with at the time - at least in essence. One might argue over the odd square metre or other measurement, but in our view, the dispute does not concern vast areas. Neither do we feel that consideration of individual aspects of the development would obviously lead to a different conclusion. This applies, for example, to the issue of the lake created to provide water for artificial snow, the issue of parking facilities serving the project and other aspects.
However, we came to the view that we needed to look a little more into what was behind this case. We questioned whether the way the national government had applied the law on the EIA was correct and in accordance with the spirit of our European regulations. We then soon saw that to some extent, it was possible for the provisions to be applied in different ways - not just in Austria, but also in some other Member States, including my own country.
The question arises as to whether we should always allow projects to be sliced up locally. The question arises as to whether we should allow projects to be divided into separate stages in time, if, in retrospect, one can say that actually it was all part of an overall plan and should have been looked at as a whole from the start. There are also cases of projects being subdivided locally as far as their legal arrangement is concerned, which gives rise to the question of how much this is permitted by our European legislation - deliberately or otherwise - and whether things need to be tightened up in this respect.
One particular point stood out for us in respect of such facilities. Can we really allow ski runs - new ski areas of 1, 2, 3 or 10 hectares which are added on to ski areas or which will be more heavily trafficked as a result of the expansion of existing ski facilities - to be completely disregarded in the calculations? My personal opinion is that, based on the European rules, all the areas to be used should be included in the overall project, hence our specific question to the Commission as to whether it does not feel that we need to tighten up the European regulations in this area.
Member of the Commission. - (DE) Madam President, honourable Members, Mr Potočnik and I are pleased that we have a parliament that has made the monitoring of environmental regulations a focal area of its work, as is the case in this instance. The EIA Directive is of great value for the ecological development of the European Union. For us, it is an important instrument for achieving sustainable development.
It states that projects that have a substantial impact on the environment must undergo an assessment in which all their direct, but also indirect, effects on the environment are evaluated. These are types of projects in which the Member States have to decide, using threshold values, whether the results of this assessment mean that an EIA must be carried out. The circumstances in your ski area belong to a class of projects in which Member States have long had to decide whether an EIA is necessary.
The Austrian legal provision was not really satisfactory in the past. It concerned an area of 10 hectares or of 20 hectares or more. After we received the petition, the Commission asked the Austrian Government how it had ensured that the directive was properly applied in this project. Austria replied that it had not had to carry out an EIA because the threshold of 20 hectares had not been reached. There was then official doubt on our part. We pointed out that in determining the size of the area, and thus deciding on whether an EIA was necessary, an overall view should be taken rather than looking at the area in its narrower sense.
Austria then revised its law on EIAs, which I think is the most important result in this individual case. In our legal opinion, it now complies in every respect with the requirements of the European EIA Directive. The decision as to whether an EIA is necessary when a ski area is expanded now depends overall on the size of the enlargement in land area and whether it lies within a designated nature conservation area. Moreover, earlier expansions are also now to be included in the appraisal.
The requirements of the EIA Directive are actually clearly and strictly stated in this respect. Circumventing these merely by subdividing projects into stages, into sections or tranches, is not possible. We place great importance on an overall analysis of the impact on nature. The European Court of Justice has confirmed our interpretation of the law. It has made it clear on more than one occasion that the aims of the EIA Directive cannot be circumvented by subdividing projects. As far as the threshold area is concerned, taking into consideration only those surfaces on which building work is actually to be carried out is too narrow. We are concerned not just with the building work, but also with its overall integration into the surrounding area. In other words, when calculating whether the threshold area is reached, one must include areas in which no building works are actually taking place, but which are indisputably part of the project and part of the impact of the project.
That is why we feel that screening should have been carried out in the Damüls-Mellau ski area before the expansion took place in order to establish whether an EIA was necessary for the project. This decision should also have been made public, giving the reasons behind it. These are the obligations with which the Austrian authorities did not comply. They failed to carry out such screening, which, in our view, was a requirement.
The project is in the past; it was decided on five years ago and approved five years ago. Construction is already complete. We have therefore requested further details of the effects of the works from the authorities in Vienna and have also made enquiries as to whether measures to alleviate the consequences are necessary and can still be considered. Once we have received this information, we will examine whether further steps can be taken to alleviate the effects on nature in this area as a whole.
We have also asked the authorities in Austria to confirm to us that in the event of the future expansion of this or other ski areas which met the criteria under the old version of the Austrian act on environmental impact assessments, screening will first be carried out to ascertain whether an EIA is necessary. Mr Potočnik is currently working on a revision of the EIA Directive. Both he and we intend to submit a new text that further enhances environmental protection, which especially takes into consideration the areas of climate change, energy and biodiversity, which also includes relevant important rulings by the European Court of Justice and which harmonises and simplifies the existing procedures as far as possible and, moreover, excludes circumvention more clearly than previously.
Mr Potočnik is in the process of preparing the recast of this directive and has therefore consulted broadly with the public and the relevant interest groups over the past year. The results are currently being evaluated and we will table a proposal accordingly in 2012 at the latest. The improper execution of this construction work will at least have a positive effect for the future, because European law will be worded more clearly and will no longer be so easy to circumvent. We are pleased that the Austrian act on the EIA now complies with the directive.
The Commission will take action to ensure that the Austrian authorities look at the environmental impact of the work that has already been carried out in order to ensure that in any future expansion of the ski area in the region around Damüls-Mellau, the requirements of our directive are applied in accordance with the rules. In other words, we have all learnt from the mistakes made in this individual case.
(Applause)
Madam President, Commissioner, Mr Wieland has already outlined the facts of the case very clearly. I would like to add one or two political assessments, if I may.
Firstly, the fact that existing regulations or directives are examined to see how well they are working in practice or how well they are achieving their objectives and are then improved or interpreted more precisely where necessary is not an argument against European policy, but rather an argument in favour of such policy. There will always be competition between European regulations and directives and the form that these take at local level. The Committee on Petitions may not be a court of appeal, but in my own understanding of what we are doing in the Committee - in other words, what I understand as my role as a member of the Committee on Petitions - I am rather proud that this petition, in which we saw that things were being interpreted differently at local level than was our intention at European level, together with the opinion of the Committee on Petitions, ultimately resulted in the law being changed in a Member State. I consider that to be a great success, and a success of European policy.
The general problem as I see it is the question that I will now put to the Commissioner. Many citizens are concerned about how European law on the environment is being implemented in the Member States. There are many petitions on this. Many of these are concerned with cross-border matters, but there are also many concerning circumstances in the Member States. Time and again, we face the problem that when we make enquiries to the Commission while matters are in progress, we get the answer: 'We assume that Member State X is implementing and applying the existing directives and regulations of the European Union appropriately. We see no need to intervene'. We need an instrument that we can use to enter into a serious dialogue with the Member States while matters are in progress if there are indications that something is going wrong, so that we do not end up in the same situation as in this case. Things did not go optimally, but it is done now and we have a solution for the future - but not, unfortunately, for the past.
Madam President, I think we can describe what happened here as a lesson from which we have learnt. We Austrians are very keen skiers. For that, of course, you need ski runs. However, as we must be aware and must take into consideration, a beautiful, intact environment is also a part of skiing, and people will not go skiing where this no longer exists.
Seen in the light of this situation, Austrian policy has made many mistakes in the past. Ski runs have been added unilaterally without considering whether more runs are actually a good idea, and administrative practice and the legal situation were also characterised by this mindset. What happened here demonstrates the value added by the European Union and the European Parliament. In this case, it seems that things went wrong. In many cases when things go wrong, nothing happens. In this case, however, a petition was tabled, people reacted accordingly and Austria put its house in order. As far as I am concerned, it provides a good example of what should happen.
Madam President, Commissioner, I am very grateful for the information you have given. I consider what you have said to be very important. I have just one supplementary question. You said that the Commission is entirely satisfied with the way that Austria is now implementing environmental impact assessments. However, there still remains a ruling by the European Court of Justice stating that citizens must be involved in the procedure for establishing whether an EIA is required. This has not been incorporated into the revised Austrian act and it could act as a kind of early warning system to ensure that what we saw in Mellau cannot happen again.
I would like to emphasise once more that I think it somewhat absurd if ski runs are not included in the size of a ski area just because the entire mountain has not been dug up. As I see it, those are ultimately the areas concerned and they must be included. It is quite clear that this is a case in which a project was subdivided into smaller parts for the purposes of circumvention. I hope that you will bear this case in mind in future proceedings.
Madam President, we have a case that can help us resolve an issue that the Commission has, in fact, acknowledged, that has also been raised by Mr Jahr, and that we are going to include in the annual report that will be presented by the Committee on Petitions in the discussions regarding 2010.
The situation is as follows, and we have the example of Damüls in the Alps, and also that of the Pyrenees: it is often the case that the time taken from the moment a complaint is made by some European citizens until it is resolved can be too long to resolve the issue without irreversible damage resulting. I am referring to the ability that many Member States have to evade the European directive requiring an environmental impact assessment for public or private projects in very sensitive areas in the European ecosystem, such as the Alps in this case, or it could be the Pyrenees in Spain. In this case, a project has been split up and divided to evade the directive, thus preventing any environmental impact assessment from being performed.
Ladies and gentlemen of the Commission, if you really accept that environmental impact assessments need to be strictly implemented, I think you have to react more quickly to stop projects going ahead despite reports that indicate that these projects need a prior environmental impact assessment. Therefore, it is very important for us to change the time a complaint takes to be resolved and for the Committee on Petitions and the European Commission to work to shorten those times so that Member States do not evade the need to implement the Environmental Impact Assessment Directive. It has been evaded in many Member States, as has already been mentioned here, not just in Austria. In my country, Spain, we now have a project pending in the Pyrenees. It is also a ski resort, in the Castanesa valley, and the Spanish state is going to do the same. In this case, the responsible authorities in Aragon are going to split the project up in order to prevent the environmental impact assessment from taking place.
I believe that in both the European Parliament and in the European Commission, we have to work to speed up the procedure.
(DE) Madam President, Commissioner Oettinger, ladies and gentlemen, the purpose of the environmental impact assessment is, in accordance with the precautionary principle, to determine and assess the direct impact of projects on the environment, but also their indirect effects. Excluding planned development that is clearly linked to the project in geographical or other terms can only undermine the legal situation. The European Court of Justice ruled back in 1996 that Member States must ensure that the aim of the directive cannot be circumvented by subdividing projects.
In its 2003 report on the application and effectiveness of the EIA Directive, the Commission found that the roots of the multiple problems that were hindering the effectiveness of the EIA provisions lay not necessarily in the implementation of the directive at national level, but rather in its practical application. One of the recommendations formulated at the time was aimed specifically at those Member States, such as Austria, that had established binding thresholds. It was recommended that where projects might possibly have a considerable environmental impact, appropriate screening should be carried out - particularly as regards sensitive areas and the possible cumulative impact of projects. You mentioned the screening process in your introduction; we are awaiting the results.
Austria's citizens are increasingly protesting that too little consideration is given to their concerns. The European Court of Justice has ruled that the individual act at national level must be sufficiently detailed and provide for adequate public participation. What is the Commission's assessment of this aspect in the Austrian act on environmental impact assessments?
Criticism of the lack of public participation is something that can be heard in nearly all the Member States. The current revision of the EIA Directive should also include a debate on a review of the uniform procedure for public participation which is actually laid down in the directive.
(DE) Madam President, Commissioner, looking at the list of speakers, one might get the impression that the Community and also the Committee on Petitions is seen as some kind of supreme court in this process. I would also like to say that these projects are not something from which we should be scoring political points.
We are talking here about a project in Damüls-Mellau. These are two small communities. The provincial government in Vorarlberg and the local administration tried to apply this Austrian law on the environment to the best of their ability. I believe that there is no reason to reproach these authorities. The legal question arises, however, as to how the Republic of Austria has transposed the EIA Directive. Here, one must bear in mind that the legal traditions in Austria and also in the European Union vary widely. I must point out to my fellow Member that I believe that Austria tried to do things properly. In the course of this process, lawyers came to the opinion that a few mistakes may have been made. I would like to emphasise once again that we are talking about just the last couple of percent here. In this project, measures have been taken voluntarily to compensate for this, which seems to have been forgotten. Substantial payments have been made. That must also be stated.
Finally, we should probably also carry out a political appraisal. Bearing in mind that compensatory measures have been carried out in this project, that an attempt has been made to put right any wrongdoing that may have taken place, then surely the project can be rubber-stamped. Regrettably, at this juncture I must ask the Commission to treat everyone equally and to look outside our borders at some cases in other Member States where much greater damage is actually being done to natural resources. The Commission should, however, proceed with a certain amount of circumspection here. Such circumspection is particularly important in the area of environmental policy if it is to gain wider acceptance.
(DE) Madam President, Commissioner, ladies and gentlemen, I should like to emphasise the aspect mentioned by the Commissioner that 'the national authorities have learnt from this', because I believe that the way the Austrian national government - and specifically the environment minister responsible - has proceeded with the amendment of the Austrian act on environmental impact assessments is to be seen as very positive and could be used as an example, as a benchmark, for many other cases with which many people are not as familiar.
Finally, however, I would like to give my support to the amended petition by Mr Jahr which calls for specific and effective tools to allow influence, monitoring and correction as far back as the planning and early stages of such projects.
(PT) Madam President, I have some very brief observations which arise from this process. Notwithstanding its positive aspects, the experience of the practical application of the environmental impact assessment (EIA) procedure also shows us that it can and should be improved. It is important to look at analysis of projects' cumulative impact in a different way, whether they are of the same type or are all different. Too often, we cannot see the woods for the trees. It is important to learn in a more complete way about the major and cumulative impact human activity has on nature.
Also, the post-EIA stage should merit closer attention: it is frequently neglected. It is important to assess the extent to which predicted impacts are realised, how effective minimisation or compensation measures are, if there are any, and the extent to which they are or are not implemented. Public environment authorities have a key role to play here and should be properly equipped to put it into effect.
Finally, the transparency of the procedure, and public participation and scrutiny thereof, are of crucial importance to ensuring, as far as possible, the transparency, quality and independence of the study.
(LT) Madam President, today we are debating very specific issues about a specific country, but environmental impact assessments are still a rather complicated and difficult matter, both at national and international levels. Probably the greatest problem is a crisis of confidence in society over the environmental impact assessment examinations carried out, that is, the fact that project operators carry out the examinations, etc. The public should therefore be more actively involved in this process but, of course, we need to strike a balance, so that projects are not stopped without justification. Another problem is the concept of post-project assessment, when certain things, including environmental impact analysis, are not mentioned and some side effects emerge later.
Yesterday, we voted in favour of the principle of independence in the impact assessment system. This should also naturally be applied in environmental law, and when reviewing the Environmental Impact Assessment Directive, we should focus on precisely this issue.
(The speaker agreed to take a blue-card question under Rule 149 (8))
(DE) Madam President, it may be that I have misunderstood Mrs Morkūnaitė-Mikulėnienė, which is why I wanted to ask. I believe that it is important for the rules that are currently in force to be followed. We should not always be able to talk our way out of things by saying that we do not need to keep closely to the rules because of a change in circumstances. Rules must always be followed to the letter and rightly so.
I would like to know whether you meant that the rules must be adhered to, regardless of the situation, and that people should not always be guided by the circumstances.
(LT) Madam President, I would like to stress that it is very important to respect the rules, but there are cases where certain interest groups, perhaps manipulating public opinion, try to influence the implementation of certain projects. However, as I have already underlined, autonomy, appropriate analysis and the independence of experts must be guaranteed, and everything should be done according to the rules, as provided for by legislation.
(DE) Madam President, Mr Oettinger, ladies and gentlemen, this discussion once again highlights the fact that with regard to the whole area of the environment, we have a major communication problem. The environment, the economy and regional interests are constantly being played off against one another. This is where the big problem lies. We need support from the Commission to ensure that the environment is seen as an essential aspect of the economy. At the moment, far too little emphasis is being put on the fact that measures to protect the environment and the natural world can also create and safeguard jobs.
Currently, the discussion is always polarised: either nature or jobs. We politicians have, unfortunately, also used this type of argument. I am calling on everyone to work on raising awareness and to acknowledge on both sides that we need to preserve the environment in order for the economy to continue functioning effectively in future.
(CS) Madam President, Austria once voted against the nuclear power plant in Zwentendorf in order to get rid of a regional chancellor, and in doing so created a structure unique in Europe - a model atomic power plant built on a scale of 1:1. I would say that this was an expensive experiment and that the Austrians should not make anyone in Europe go down the same path.
(DE) Madam President, I am actually happy with the response, but I would just like to have some clarification on one point. Under the current regulations, ski pistes only have to be included in the calculation of the thresholds when structural changes are planned during the development of the facility. All the other areas used by skiers, fare dodgers or other people do not come into consideration. I am of the opinion that the effects of using an area which has not been left in its natural state should be included.
One final, brief point: in one area of a Member State which we, Mr Oettinger, are both very familiar with, the Committee on Petitions has the option in selected cases to apply a blocking procedure. I believe it would be a good thing for us to agree with the Commission and the Council that it is possible to put a freeze on proceedings if this is handled responsibly.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, I would like to ask Mr Wieland again, as he is a lawyer, whether he now wants to include the mountain hikers and the ski mountaineers, who wear skis and who sometimes use the ski lifts so that they do not have to cover the entire distance on foot, and also people using other sporting equipment. Will the whole Alpine region be subject to an environmental impact assessment? He should define the criteria more accurately and explain exactly what he means.
(DE) Madam President, I would like to make one thing quite clear and to contradict the impression that has been given. The natural world is not the property of the conservation organisations. Nature is there to be used by the people. Therefore, as has just been touched on, I am not of the opinion that Damüls-Mellau is a case where this blocking procedure should have been applied.
Member of the Commission. - (DE) Madam President, honourable Members, firstly, it must be clear to all of us that this case has not been handled correctly. However, the reappraisal of the case will help us to make progress within Europe. We have established that the thresholds were incorrectly applied, that no screening process was carried out and, therefore, that the environmental impact has not been assessed objectively enough.
Secondly, the Environmental Impact Assessment (EIA) Act in Austria needs to be amended or expanded to ensure that it corresponds with the European Union directives, in other words, with your requirements. Thirdly, we believe it is important that, when other measures are taken in this region, whether these are additional car parks or other developments, a special screening of the entire project is carried out which includes existing developed areas and existing building projects. You could say that the region is now under closer scrutiny.
Anyone who enjoys skiing, as I do, will know that at around 15:00 in the afternoon in this region, noise pollution seems to be a bigger problem than damage to the natural environment. Of course, I do not mean that entirely seriously. The Commission now has the option of initiating an infringement procedure. We are not threatening to do this, but the option remains open to us. Then we need to look in general terms at the revision of the EIA Directive. What does Mr Potočnik have in mind?
Firstly, this is all about incorporating new policy objectives, such as climate change, biodiversity, energy, trans-European networks and cohesion policy. Secondly, the judgments of the Court of Justice of the European Union, which have resulted in an important clarification of the issue, must be included. In answer to Mr Lichtenberger's question, I would like to say that we have established that Austria's EIA Act now meets the threshold requirements. We are currently evaluating whether it is satisfactory in terms of transparency, civic participation and public consultation, both in form and in substance. I can confirm that Mr Potočnik, the Commissioner for the Environment, will provide you with a comprehensive written answer during the next few weeks about whether it corresponds with the transparency and civic participation requirements of our directive.
I believe that this case and other findings will enable us to produce a satisfactory revision of the European directive next year. Mr Wieland asked how the definition of the area should be regarded. We will give you a written answer on this issue. I believe that when a transport facility is built, we should include not only the area of land under the cable, in other words, not just the route of the lift, which is one metre wide and several thousand metres long. On the other hand, the entire mountain should not be covered, although the fare dodgers are often the best skiers if they are on the black runs. However, from a more detailed perspective, all the areas designated as pistes must be included. In other words, any managed pistes and areas where snow making machines are used, in my opinion, belong to the developed area of the mountain and, therefore, have to fall within the threshold. If necessary, this should be clearly defined during the revision of the directive.
How could we have influenced the process at an earlier stage? These discussions are, of course, taking place relatively late in the day, five years after permission to build was granted. This is a fundamental problem because, under the terms of the Treaty, subsidiarity applies and the responsibility for implementing European law lies primarily with the Member States, which have to administer and enforce the law locally. I hope that in Austria in particular, lessons will have been learnt from this case about taking a sensitive approach when weighing up the interests of the economy and the environment and, therefore, that the case will have a positive impact in future.
The debate is closed.